IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-78,439-02


                             EX PARTE DAMON WEST, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. F-0900248-Y
                      IN THE CRIMINAL DISTRICT COURT NO. 7
                              FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of engaging in

organized criminal activity and sentenced to sixty-five years’ imprisonment. The Fifth Court of

Appeals affirmed his conviction. West v. State, No. 05-09-00577-CR (Tex. App.—Dallas Mar. 8,

2011) (not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance. After a live hearing,

the trial court determined that trial counsel's performance was deficient and that such deficient
                                                                                                        2

performance prejudiced Applicant.

        We order that this application be filed and set for submission to determine whether counsel

rendered ineffective assistance of counsel, and if so, whether there is a reasonable probability that,

but for counsel’s errors, the sentencing jury would have reached a more favorable penalty-phase

verdict. Strickland v. Washington, 466 U.S. 668 (1984); Ex parte Cash, 178 S.W.3d 816, 818 (Tex.

Crim. App. 2005) (citing Warden v. Visciotti, 537 U.S. 19, 22–23 (2002)). The parties shall brief

these issues.

        It appears that Applicant is represented by counsel. If he is not, the trial court shall determine

whether he is indigent. If Applicant is indigent and desires to be represented by counsel, the trial

court shall appoint an attorney to represent them. TEX . CODE CRIM . PROC. art 26.04. The trial court

shall send to this Court, within 30 days of the date of this order, a supplemental transcript containing:

a confirmation that Applicant is represented by counsel; the order appointing counsel; or a statement

that Applicant is not indigent. All briefs shall be filed with this Court within 60 days of the date of

this order.

Delivered: March 18, 2015
Do not publish